Case 1:20-cv-03315-ER Document 54-31 Filed 05/27/20 Page 1 of 4




               EXHIBIT 31
                     Case 1:20-cv-03315-ER Document 54-31 Filed 05/27/20 Page 2 of 4




Date:   05/13/2020                                                                                 Facility: DC
Time:    07:17 AM                         Federal Bureau of Prisons
                                                  TRULINCS
                                                   Message
                                          Sensitive But Unclassified
Message
FROM:
TO: Warden                                                                             ,10$7(
SUBJECT: ***Request to Staff***                           , NYM-G-N
DATE: 05/07/2020 07:11 PM

To: ETC
Inmate Work Assignment: N/A

IM WRITING BECAUSE I HAVE NOT BEEN SHOP HIGGINS LIKE SOAP TOUTH BRUSH TOUTH PASTE AND OTHERS IN
LIKE TREE WEEKS WE ARE POSE TO BE DISINFECTING AND YALL NOT GIVING US THE PROPER ITEMS. ALSO WE
HAVE NOT GET ANY CRINING SUPPLIES FOR ARE CELLS,TIERS AND BATHROOMS AND WE ARE ALSO POSE TO BE
DISINFECTING THOSE AREAS FREQUENTLY THIS BEEN GOING ON FOR THE PAST TREE MONTH




          20 Civ. 3315                  Subject to Protective Order              MCC 1178
                     Case 1:20-cv-03315-ER Document 54-31 Filed 05/27/20 Page 3 of 4




Date:   05/13/2020                                                                                                           Facility: DC
Time:     07:17 AM                                 Federal Bureau of Prisons
                                                           TRULINCS
                                                            Message
                                                   Sensitive But Unclassified
Message
FROM: Warden
TO:                                                                                                            ,10$7(
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 03:07 PM

Your issue has been forwarded to the Facilities Department

>>> On 5/5/2020 at 2:42 PM, in message <TLPRCDSMillFgkLscNA0001afa3@TLPRCDSM.trulincs.bop.gov>,
                      @inmatemessage.com> wrote:

To: Ms.Vitale
Inmate Work Assignment: i.c

Good morning,i'm a inmate in 5south,11teir,i haven't had runnin water in six days,i've ask plenty c.o's for help,they say it's
coming,still it's been six days,can not wash hands or brush my teeth,please help!




          20 Civ. 3315                           Subject to Protective Order                                MCC 1185
                     Case 1:20-cv-03315-ER Document 54-31 Filed 05/27/20 Page 4 of 4




Date:   05/13/2020                                                                                    Facility: DC
Time:    07:17 AM                               Federal Bureau of Prisons
                                                        TRULINCS
                                                         Message
                                                Sensitive But Unclassified
Message
FROM: Warden
                                                                                         ,10$7(
TO:
SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/05/2020 03:07 PM

Your issue has been forwarded to the Facilities Department

>>> On 5/5/2020 at 2:19 PM, in message <TLPRCDSMIkyPzGNsokL0001aea4@TLPRCDSM.trulincs.bop.gov>,
                      @inmatemessage.com> wrote:

To: MS. VITALE
Inmate Work Assignment: FOOD SERVICE

I CAME BACK FROM A WRIT AND THE CELL I WAS PLACED IN HADE NO SINK AS OF NOW ITS BEEN 6 DAYS WITH NO
RUNNING WATER I TOLD EVERYONE ABOUT THE PROBLEM I AM A CADRE INMATE IN WITH PRETRIAL I
UNDERSTAND THE SITUATION AT HAND BUT CRETIN PROCEDURES NEED TO BE DINE AND I DON'T KNOW WHO
ELSE TO CONSULT ABOUT MY PROBLEM THANK YOU FOR YOUR TIME AND CONCERNS




          20 Civ. 3315                        Subject to Protective Order               MCC 1186
